DETAILED ACTION
		This Office action is in response to the Amendment/Req. Reconsideration-After Non-Final Rejection filed on October 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “operate, in an online mode of operation, the rectifier section of the PFC converter to convert the input AC power into the unregulated DC power and the switched converter section of the PFC converter to provide regulated DC power, derived from the unregulated DC power, to the positive DC bus and the negative DC bus; and operate, in a backup mode of operation, the first converter portion of the DC-DC converter to convert the backup DC power into the unregulated AC power, the rectifier section of the PFC converter to convert the unregulated AC power into the unregulated DC power, and the switched converter section of the PFC converter to provide regulated DC power, derived from the unregulated DC power, to the positive DC bus and the negative DC bus” in combination with all other claim limitations. Claims 2-9 and 11 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “operating the UPS in an online mode of operation in response to a determination that the input AC power is greater than an input power threshold; operating the UPS in a backup mode of operation in response to a determination that the input AC power is less than the input power threshold; converting, with the rectifier section of the converter in the online mode of operation, the input AC power into the unregulated DC power; converting, with the switched converter section of the converter in the online mode of operation, the unregulated DC power into the regulated DC power and providing the regulated DC power to the positive DC bus and the negative DC bus; converting, with the first converter portion of the DC-DC converter in the backup mode of operation, the backup DC power into the unregulated AC power and providing the unregulated AC power to the rectifier section of the converter; converting, with the rectifier section of the converter in the backup mode of operation, the unregulated AC power into the unregulated DC power and providing the unregulated DC power to the switched converter section of the converter; and converting, with the switched converter section of the converter in the backup mode of operation, the unregulated DC power into the regulated DC power and providing the regulated DC power, derived from the unregulated DC power, to the positive DC bus and the negative DC bus” in combination with all other claim limitations. Claims 13-19 depend directly or indirectly from claim 12, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 20, the prior art of record fails to disclose or suggest “a DC-DC converter coupled to the interface including a first converter portion configured to provide unregulated AC power and a second converter portion configured to provide unregulated DC power; and means for providing isolation between the interface and the converter, for generating the output power derived from at least one of the input AC power and the backup DC power, for independently regulating a voltage level of the positive DC bus and a voltage level of the negative DC bus when the output AC power is derived from the backup DC power, for utilizing the rectifier section of the converter to convert the input AC power into the unregulated DC power and the switched converter section of the converter to provide the regulated DC power to the positive DC bus and the negative DC bus when the output AC power is derived from the input AC power, and for utilizing the rectifier section of the converter as the second converter portion of the DC-DC converter to convert the unregulated AC power into the unregulated DC power and the switched converter section of the converter to provide the regulated DC power to the positive DC bus and the negative DC bus when the output AC power is derived from the backup DC power” in combination with all other claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838